IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

VARILEASE FINANCE, INC., et al,

Case No. 18-11390
Plaintiffs,

Hon. George Caram Steeh
v.

Mag. Judge Mona K. Majzoub
EARTHCOLOR, INC., et al,

(removed from Oakland
Defendants. Business Court, Case No. 18-
162879-CB (Potts, J.))
/

ORDER GRANTING PLAINTIFFS’ RENEWED MOTION FOR ENTRY
OF A JOINT AND SEVERAL DEFAULT JUDGMENT AGAINST THE
DEFAULTED DEFENDANTS AND ENTRY OF DEFAULT JUDGMENT

On January 16, 2019, the Clerk of the Court entered defaults against Defendants
EarthColor, Inc. (“EarthColor”), Media Printing Corporation (“Media Printing”),
EC Holdco, Inc., EC Subco, Inc., Barton Press, Inc., Cedar Graphics, Inc., Earth
Color Houston, Inc., Earth Color New York, Inc., Earth Thebault, Inc., and
EarthColor Group, LLC (collectively, the “Defaulted Defendants”) (Docs. 60-69).

On July 16, 2019, Plaintiffs Varilease Finance, Inc. and VFI KR SPE I LLC
(collectively, “VFI” and “Plaintiffs”) filed their Renewed Motion for Entry ofa Joint

and Several Default Judgment Against the Defaulted Defendants (“Motion”) (Doc.

89), which the Court has reviewed.
The Court has also reviewed Plaintiffs’ Response to the Court’s Order
Requiring Plaintiffs’ Submission of Particularized Billing Records (Doe. 94) and
Amendment to their Renewed Motion for Entry of Default Judgment Against the
Defaulted Defendants (Doc. 89) (“Motion Amendment”), filed on August 2, 2019.
Among other things, Plaintiffs’ Motion Amendment modified the money damages
sought in the Motion.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED THAT:

1. Plaintiffs’ Motion is granted for the reasons stated in the record.

2. Default judgment is entered in favor of Plaintiffs and against the Defaulted
Defendants, jointly and severally, in the total amount of $596,994.46.

3. Count VII of Plaintiffs’ First Amended Complaint—for specific
performance—is hereby dismissed with prejudice pursuant to Fed. R. Civ.
P. 41(a)(2).

4. Judgment is granted to Plaintiffs for possession in any and all goods,
chattels, fixtures, equipment, assets, accounts receivable, contract rights,
general intangibles and property of every kind wherever located in which
EarthColor has any interest and proceeds thereof, whether now in existence
and/or to come into existence other than any property acquired by the

Mittera parties from EarthColor (the “EarthColor Assets”). In addition,
Plaintiffs are authorized to foreclose on the security interest in the
EarthColor Assets consistent with the “Master Lease Agreement” attached
as Exhibit 2 to the Motion and pursuant to applicable law. Further,
Plaintiffs are entitled to seek the assistance of a marshal or other
appropriate court officer or third-party, to assist in the recovery of
possession of EarthColor Assets.

Judgment is granted to Plaintiffs for possession in any and all goods,
chattels, fixtures, equipment, assets, accounts receivable, contract rights,
general intangibles and property of every kind wherever located in which
Media Printing has any interest and proceeds thereof, whether now in
existence and/or to come into existence other than any property acquired
by the Mittera parties from Media Printing (the “Media Printing Assets”).
In addition, Plaintiffs are authorized to foreclose on the security interest in
the Media Printing Assets consistent with the “Master Lease Agreement”
attached as Exhibit 2 to the Motion and pursuant to applicable law. Further,
Plaintiffs are entitled to seek the assistance of a marshal or other
appropriate court officer or third-party, to assist in the recovery of
possession of Media Printing Assets.

The Court shall retail jurisdiction to enforce the terms of this judgment.
IT IS SO ORDERED, ADJUDGED, AND DECREED.

Aye Qo Stok

UNITED STATES DISTRICT JUDGE
Dated: AUG 26 2019
